DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 3/8/21, Applicant, on 6/8/21, amended claims 1 and 11, and cancelled claim 10. Claims 1-4, 6, 8, 9, 11-14, 16, 18, and 19 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are acknowledged.
New 35 USC § 103 rejections of claims 1-4, 6, 8, 9, 11-14, 16, 18, and 19 are applied in light of Applicant’s amendments and explanations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 11-13, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0379547 to Gautam et al. (hereafter referred to as Gautam), in view of U.S. Patent Application Publication Number 2016/0232548 Grosso (hereafter referred to as Grosso), in further view of U.S. Patent Application Publication Number 2015/0025936 to Garel et al. (hereafter referred to as Garel), .
As per claim 1, Gautam teaches:
A system comprising:… one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to perform: (Paragraph Number [0040] teaches implementation in any conventional computer programming language.  For example, some embodiments may be implemented in a procedural programming language (e.g., "C"), or in an object oriented programming language (e.g., "C++").  Other embodiments of the invention may be implemented as preprogrammed hardware elements (e.g., application specific integrated circuits, FPGAs, and digital signal processors), or other related components. Paragraph Number [0042] teaches such computer instructions can be written in a number of programming languages for use with many computer architectures or operating systems.  Furthermore, such instructions may be stored in any memory device, such as semiconductor, magnetic, optical or other memory devices, and may be transmitted using any communications technology, such as optical, infrared, microwave, or other transmission technologies).
offering products for sale at a physical retail location, the products having been developed by a product developer entity separate from the retailer entity (Paragraph Number [0020] teaches executing on behalf of the retailer or other vendor, the management engine 20 serves as a command center, providing detailed information to manage personalized promotions and incentive programs.  In some embodiments, the vendor/store operates the management engine 20, while in other embodiments, a third party may operate the management engine 20. Paragraph Number [0026] teaches the 
implanting tracking data at a consumer device of the consumer (Paragraph Number [0025] teaches retailer decides to engage in the process for a single customer 16 (referred to as "Customer"). Accordingly, some or all data/information available to Retailer about Customer are accessible to the cross-channel platform 12 for analysis. More specifically, the process begins at steps 300 and 302, which together gather the relevant online/digital data and physical data relating to Customer; Paragraph Number [0026] teaches the retailer also may have a software application on Customer's mobile device (e.g., a smartphone 35, FIG. 3) or personal computer that, after an initial registration process, tracks Customer's physical and online activity with either or both Retailer; Paragraph Number [0018] teaches preferably processes customer touch point interaction, in-store browsing patterns and data feeds from a variety of channels to formulate attractive incentives, such as promotions and offers; Paragraph Number [0006] teaches the online data may be obtained from one or more digital media sites, such as at least one of a social media site, an online site related to the store, an application on the person's computer, and an application on the person's mobile device (e.g., a smartphone)).
tracking behaviors of the consumer in interacting online to determine behaviors of the consumer in accessing online network services (Paragraph Number [0026] teaches 
tracking behaviors of a consumer in interacting online to view products offered at the physical retail location (Paragraph Number [0006] teaches process the online data by transforming at least a part of the online data into behavior data; Paragraph Number [0004] teaches receiving online data related to a person's online interaction with a company (e.g., historical transaction data relating to the person), and responsively processes the online data to determine behavior data. After determining that the person is within a physical store related to the company, the method and apparatus track the person's movement within the physical store and determine an incentive for making a purchase of a product or service within the store. The incentive is determined as a function of at least the person's position within the physical store and the behavior data).
applying the applicable consumer behavior-based dynamic product pricing rule to the particular product to determine a consumer behavior-based product price for the particular product (Paragraph Number [0005] teaches the incentive relates to a discount from the price of the product or service price whether in the physical store or in an online store (See also Paragraph Numbers [0004], [0006], [0007], and [0017])).
offering the particular product to the consumer at the consumer behavior-based product price (Paragraph Number [0007] teaches the system uses a transmitter, which is operatively coupled with the analytics engine, to forward an incentive message to the person when the person is in the store. The incentive message has indicia (e.g., text, images. sounds, etc.) relating to the determined incentive; Paragraph Number [0005] teaches the incentive relates to a discount from the price of the product).
Gautam teaches profiling customers into categories based on their behavior, but does not explicitly teach updating consumer profiles based on consumer behavior with relation to accessing online services and viewing products available at both online and physical retail establishments which is taught by the following citations from Grosso:
profiling the consumer into a consumer profile based on the behaviors of the consumer in accessing online network services (Paragraph Number [0045] teaches a customer segmentation server 505 may be a computer comprising at least program code stored in a memory and adapted to receive and interpret customer behavior data (such as may be provided by an API 503), for example to categorize, sort, or otherwise identify customers or other users based on observable behavior information. Customer segmentation server 505 may then provide customer segmentation information to a pricing engine 501 such as for use in producing price values, for example to determine appropriate values based on known customer behavior to increase likelihood of a purchase, or to offer promotions or bonuses based on certain behaviors or behavior 
profiling the consumer into a consumer profile based on … the behaviors of the consumer in interacting online to view the products offered at the physical retail location (Paragraph Number [0019] teaches a system and method for adaptive pricing analytics via a dynamic pricing system that produces parameterized price values and rules according to metrics derived from customer behavior analysis. Paragraph Number [0096] and a pricing engine may generate a set of price values, such as for use in a paywall for electronic entertainment.  In a next step 602, customer behavior may be monitored such as by an API that may be communicating with or integrated with a user's device or external products or service a user may interact with.  In a next step 603, a customer segmentation server may categorize or otherwise sort or organize users, based at least in part on behavior data such as collected in a previous step 602.  In a next step 604, a pricing analysis engine may generate a set of metrics based at least in part on the behavior data or customer segments, for example generating and populating attributes based on observed patterns or specific behaviors.  In an optional substep 604a, additional metrics or diagnostic data (for example, information relevant to testing operations such as historical values or trends such as customer behavior changes in response to changes in a paywall) may be derived from the initial metric set.  In a final step 605, a pricing engine may modify existing price values or rules, based at least in part on the metric values).
selecting an applicable consumer behavior-based dynamic product pricing rule to apply to a particular product  based on the behaviors of the consumer in accessing online network services (Paragraph Number [0045] teaches a customer segmentation server 505 may be a computer comprising at least program code stored in a memory and adapted to receive and interpret customer behavior data (such as may be provided by an API 503), for example to categorize, sort, or otherwise identify customers or other users based on observable behavior information.  Customer segmentation server 505 may then provide customer segmentation information to a pricing engine 501 such as for use in producing price values, for example to determine appropriate values based on known customer behavior to increase likelihood of a purchase, or to offer promotions or bonuses based on certain behaviors or behavior patterns (for example, rewarding loyal customer with a high purchase history, or offering a temporary discount to someone who has been observed considering a purchase for some time, but has not committed)).
selecting an applicable consumer behavior-based dynamic product pricing rule to apply to a particular product based on … the behaviors of the consumer in interacting online to view the particular product (Paragraph Number [0019] teaches a system and method for adaptive pricing analytics via a dynamic pricing system that produces parameterized price values and rules according to metrics derived from customer behavior analysis. Paragraph Number [0096] and a pricing engine may generate a set of price values, such as for use in a paywall for electronic entertainment.  In a next step 602, customer behavior may be monitored such as by an API that may be communicating with or integrated with a user's device or external products or service a user may interact with.  In a next step 603, a customer segmentation server may categorize or otherwise sort or organize users, based at least in part on behavior data such as collected in a previous step 602.  In a next step 604, a pricing analysis engine may generate a set of metrics based at 
the selecting the applicable consumer behavior-based dynamic product pricing rule based on a mapping of characteristics of the consumer as indicated by the consumer profile to specific rules for determining a consumer behavior-based product price to offer to the consumer (Paragraph Number [0019] teaches a system and method for adaptive pricing analytics via a dynamic pricing system that produces parameterized price values and rules according to metrics derived from customer behavior analysis. Paragraph Number [0096] and a pricing engine may generate a set of price values, such as for use in a paywall for electronic entertainment.  In a next step 602, customer behavior may be monitored such as by an API that may be communicating with or integrated with a user's device or external products or service a user may interact with.  In a next step 603, a customer segmentation server may categorize or otherwise sort or organize users, based at least in part on behavior data such as collected in a previous step 602.  In a next step 604, a pricing analysis engine may generate a set of metrics based at least in part on the behavior data or customer segments, for example generating and populating attributes based on observed patterns or specific behaviors.  In an optional substep 604a, additional metrics or diagnostic data (for example, information relevant to testing operations such as 
Both Gautam and Grosso are directed to monitoring consumer behavior. Gautam discloses gathering information regarding consumer behavior, analyzing the behavior, and modifying pricing of products based upon the analyzed behavior. Grosso improves upon Gautam by disclosing updating consumer profiles based on consumer behavior with relation to accessing online services and viewing products available at both online and physical retail establishments. One of ordinary skill in the art would be motivated to further include updating consumer profiles based on consumer behavior with relation to accessing online services and viewing products available at both online and physical retail establishments, to efficiently keep information on customers up to date so that more accurate and applicable advertisements will be offered to consumers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of gathering information regarding consumer behavior, analyzing the behavior, and modifying pricing of products based upon the analyzed behavior in Gautam to further utilize updating consumer profiles based on consumer behavior with relation to accessing online services and viewing products available at both online and physical retail establishments as disclosed in Grosso, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

a plurality of cameras, each camera of the plurality of cameras positioned at a respective pre-determined camera location at a physical retail location, for acquiring images to track movements of a consumer at the physical retail location (Paragraph Number [0100] teaches the system of the present invention utilizes one or more in-store computer systems tied to a cloud database and application server to monitor, analyze, and influence consumer purchasing behavior.  These in-store computer systems could be in the form of a tablet PC, LCD panel PC, desktop PC, laptop PC, or any other microcontroller based system.  Each of these systems may have WIFI capabilities (or other radio frequency communication protocol), a touch-screen display, and or a camera attached.  Additionally, IP, USB or analog style video cameras (i.e., surveillance cameras) could be connected to either servers or PCs in-store or cloud based servers for customer behavior analysis. Paragraph Number [0102] and FIG. 1 illustrates the system includes hardware and software that reside within a retail store 101 and the cloud 102.  Within the retail store 101 there are cameras 103 (and other information monitoring devices) tied to information devices with and databases that are operable for capturing consumer purchasing behavior and product selection 104.  Additionally, there are kiosks 106 that also capture consumer behavior and provide an enhanced in-store shopping experience.  In order to interact with the consumer and provide influence, there are digital 
tracking, based on the images acquired by the plurality of cameras positioned at the respective pre-determined camera locations to track the movement of the consumer at the physical location, behaviors of the consumer in interacting with the products offered at the physical retail location while the consumer is at the physical retail location using the plurality of cameras, advertisement presentation devices, and devices of agents of the retailer entity (Paragraph Number [0100] teaches the system of the present invention utilizes one or more in-store computer systems tied to a cloud database and application server to monitor, analyze, and influence consumer purchasing behavior.  These in-store computer systems could be in the form of a tablet PC, LCD panel PC, desktop PC, laptop PC, or any other microcontroller based system.  Each of these systems may have WIFI capabilities (or other radio frequency communication protocol), a touch-screen display, and or a camera attached.  Additionally, IP, USB or analog style video cameras (i.e., surveillance cameras) could be connected to either servers or PCs in-store or cloud based servers for customer behavior analysis. Paragraph Number [0102] and FIG. 1 illustrates the system includes hardware and software that reside within a retail store 101 and the cloud 102.  Within the retail store 101 there are cameras 103 (and other information monitoring devices) tied to information devices with and databases that are operable for capturing consumer purchasing behavior and product selection 104.  Additionally, there are kiosks 106 that also capture consumer behavior and provide an enhanced in-store shopping experience.  In order to interact with the consumer and provide influence, there 
profiling the consumer into a consumer profile based on … the behaviors of the consumer in interacting with the products offered at the physical retail location while the consumer is at the physical retail location (Paragraph Number [0143] teaches the system operates beyond a single display (or other information monitoring device).  One or more information monitoring devices can be located within a store and can operate in tandem with each other, greatly magnifying its capabilities.  While customers are browsing the store, the system's on-board cameras are constantly monitoring their movements and dwell times at the shelves.  Additionally, utilizing the WIFI tracking module (or other mobile device tracking module), the system can determine a customer's browsing profile at the shelf--including the traffic flow of each customer, and how long the customer spends at each shelf.  This information, like everything else within the system, is then recorded and analyzed for further message improvement and personalization).
selecting an applicable consumer behavior-based dynamic product pricing rule to apply to a particular product based on ... the behaviors of the consumer in interacting with the particular product while the consumer is at the physical retail location as indicated by the updated consumer profile (Paragraph Number [0132] teaches retailers can now monetize advertising revenue from one or more brands at a single point location due to the ability to add up-sell and cross-sell opportunities.  These up-sell and cross-sell opportunities are in the form of pay-for-placement spaces.  A manufacturer/merchandizer (i.e., brand) can pay a retailer a certain amount for an advertising position within the rules 
Both the combination of Gautam and Grosso and Garel are directed to monitoring consumer behavior. The combination of Gautam and Grosso discloses gathering information regarding consumer behavior, analyzing the behavior, and modifying pricing of products based upon the analyzed behavior. Garel improves upon the combination of Gautam and Grosso by disclosing profiling consumers based on consumer interactions based upon their interactions with products in a physical retail space. One of ordinary skill in the art would be motivated to further include profiling consumers based on consumer interactions based upon their interactions with products in a physical retail space, to efficiently keep categorize and compare online and retail purchasing habits so that more accurate and applicable advertisements will be offered to consumers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of gathering information regarding consumer behavior, analyzing the behavior, and modifying pricing of products based upon the analyzed behavior in the combination of 
Gautam teaches profiling customers into categories based on their behavior, but does not explicitly teach having customers accept a deal offer prior to the purchase of an item and then directing the POS devices to accept the deal accepted by the customer which is taught by the following citations from Wolishky:
accepting, by the consumer at the physical retail location, the offered particular product at the consumer behavior-based product price (Paragraph Number [0109] teaches with regard to FIG. 4A, an item or a product view 400a is shown on the mobile device 300 in response to a shopper tapping or selecting a particular product advertisement (e.g., 304a) from the interactive list 304 of FIG. 3B is shown.  The product view 400a may be a partitioned user interface that includes a primary advertisement 402 inclusive of a product image area 402a and offered details of a product, which may include a product name, product description, and images in a deal offer area 402b. Paragraph Number [0121] teaches a store selected and/or viewed deals module 420 may be configured to store deal offers that were actively selected or viewed by a user.  In storing the deals, information identifying the deals may be stored or otherwise identified (e.g., indicator associated with a record of an existing deal offer) so that the deal offers 
instructing, in response to the acceptance of the offered particular product at the consumer behavior-based product price, at least one device of the devices of the agents of the retailer entity to accept the consumer behavior-based product price for the particular product (Paragraph Number [0090] teaches the checkout procedures may include tallying or collecting all coupons, discounts, incentives, etc. (i.e., the deals as further described herein) that the shopper has accumulated via the selectable items in the interactive, rank-based product advertisement list and producing information that a checkout terminal or point-of-sale (POS) 114a-114c can use to apply deals for the products purchased by the shopper, as further described herein (see FIGS. 22 and 23). Paragraph Number [0122] teaches a generate indicia module 422 may be configured to generate an indicia responsive to a user "tapping out" or otherwise indicating that he or she is prepared to check out at a POS at a retail store.  The indicia may be a graphical, aggregate indicia inclusive of multiple deal offers to which the user has selected or viewed.  Multiple indicia may be generated by the module 422 if too much information for a single indicia is to be generated.  The indicia may alternatively be a digital indicia that may be communicated to a POS or other system during and/or after checkout).
Both the combination of Gautam, Grosso, and Garel and Wolinsky are directed to monitoring consumer behavior. The combination of Gautam, Grosso, and Garel discloses gathering information regarding consumer behavior, analyzing the behavior, and modifying pricing of products based upon the analyzed behavior. Wolinsky improves upon the combination of Gautam, Grosso, and Garel by disclosing having customers 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of gathering information regarding consumer behavior, analyzing the behavior, and modifying pricing of products based upon the analyzed behavior in the combination of Gautam, Grosso, and Garel to further utilize having customers accept a deal offer prior to the purchase of an item and then directing the POS devices to accept the deal accepted by the customer as disclosed in Wolinsky, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, Gautam teaches:
A system comprising: a plurality of cameras, each camera of the plurality of cameras positioned at a respective pre-determined camera location at a physical retail location, for acquiring images to track movements of a consumer at the physical retail location (Paragraph Number [0008] teaches a computer program product having a computer usable medium with computer readable program code thereon.  The computer 
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, and 12, the combination of Gautam, Grosso, Garel and Wolinsky teaches each of the limitations of claims 1 and 11 respectively.
In addition, Gautam teaches:
wherein the particular product is offered to the consumer while the consumer is at the physical retail location (Paragraph Number [0005] teaches the incentive relates to a discount from the price of the product or service price whether in the physical store (See also Paragraph Numbers [0004], [0006], [0007], and [0017])).
As per claims 3, and 13, the combination of Gautam, Grosso, Garel and Wolinsky teaches each of the limitations of claims 1 and 11 respectively.
In addition, Gautam teaches:
wherein the particular product is offered to the consumer through an online marketplace associated with the retailer entity (Paragraph Number [0005] teaches the incentive relates to a discount from the price of the product or service price whether in ... an online store (See also Paragraph Numbers [0004], [0006], [0007], and [0017])).
As per claims 6 and 16, the combination of Gautam, Grosso, Garel and Wolinsky teaches each of the limitations of claims 1 and 11 respectively.
In addition, Gautam teaches:
wherein the consumer behavior-based product price for the particular product is inversely proportional to a familiarity of the consumer with the particular product (Paragraph Number [0035] teaches for example, high-value customers 16 may be categorized into a Gold category, middle-value customers 16 may be categorized into a Silver category, and low-value customers 16 may be categorized into a Bronze category. The Gold customers 16 may receive the most competitive incentives, while the Bronze customers 16 may receive the least competitive incentives).
the familiarity of the consumer with the particular product being determined from the behaviors of the consumer in interacting online to view the particular product (Paragraph Number [0005] teaches the incentive relates to a discount from the price of the product or service price (this teaches a dynamic product pricing rule to apply) whether in the physical store or in an online store; Paragraph Number [0007] teaches the analytics engine is configured to process the online data to determine behavior data of the person, and to determine an incentive for making a purchase of a product or service within the store).
the familiarity of the consumer with the particular product being determined from the behaviors of the consumer... the behaviors of the consumer in interacting with the particular product while at the physical retail location (Paragraph Number [0028] teaches the physical store therefore may have one or more electronic beacons/proximity sensors 17 or similar devices (e.g., Bluetooth enabled devices) strategically located in store to identify Customer's location in the dry cereal aisle, and in the dairy aisle. Paragraph Number [0005] teaches the incentive relates to a discount from the price of the product or service price -- whether in the physical store or in an online store (See also 
As per claims 8, and 18, the combination of Gautam, Grosso, Garel and Wolinsky teaches each of the limitations of claims 1 and 11 respectively.
In addition, Gautam teaches:
wherein implanting the tracking data at a consumer device of the consumer when the consumer uses the consumer device to view the products offered at the physical retail location through an online marketplace associated with the retailer entity (Paragraph Number [0025] teaches retailer decides to engage in the process for a single customer 16 (referred to as "Customer"). Accordingly, some or all data/information available to Retailer about Customer are accessible to the cross-channel platform 12 for analysis. More specifically, the process begins at steps 300 and 302, which together gather the relevant online/digital data and physical data relating to Customer; Paragraph Number [0026] teaches the retailer also may have a software application on Customer's mobile device (e.g., a smartphone 35, FIG. 3) or personal computer that, after an initial registration process, tracks Customer's physical and online activity with either or both Retailer; Paragraph Number [0018] teaches preferably processes customer touch point 
As per claims 9 and 19, the combination of Gautam, Grosso, Garel and Wolinsky teaches each of the limitations of claims 1 and 11 respectively.
In addition, Gautam teaches:
wherein the instructions further cause the system to perform: tracking actual product conversions of the product to consumers; (Paragraph Number [0020] teaches to facilitate use, the management engine 20 may have a cross-channel dashboard, simultaneously or serially providing real-time visibility into the customer's interactions across multiple channels ... highlighting key metrics, such as transaction value ... revenue per channel)).
profiling the consumers that purchased the product (Paragraph Number [0015] teaches the cross-channel platform 12 uses both online data relating to the customer 16, as well as information about the customer 16 as he/she passes through a physical store (e.g., what the customer 16 purchased while in the physical store); Paragraph Number [0032] teaches that information may be determined by accessing data from Retailer's customer loyalty program indicating the prior purchasing patterns of Customer).
updating the applicable consumer behavior-based dynamic product pricing rule based on the tracking of the actual product conversions and the profiling of the consumers that purchased the product (Paragraph Number [0015] teaches as well as .
Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0379547 to Gautam et al., in view of U.S. Patent Application Publication Number 2016/0232548 Grosso (hereafter referred to as Grosso), in further view of U.S. Patent Application Publication Number 2015/0025936 to Garel et al. (hereafter referred to as Garel), in even further view of U.S. Patent Application Publication Number 2015/0112790 to Wolinsky et al.  (hereafter referred to as Wolinsky), and in even further view of U.S. Patent Application Publication Number 2003/0195809 to Sobecks et al.  (hereafter referred to as Sobecks).
As per claims 4 and 14, the combination of Gautam, Grosso, Garel and Wolinsky teaches each of the limitations of claims 1 and 11 respectively.
Gautam teaches offering products at physical retail locations (Paragraph Numbers [0007] and [0034]) but does not explicitly disclose that the products are offered according to a flash retailing model which is described by Applicant in Paragraph Numbers [0025]-[0027] of Applicant's Specification and is taught by the following citations from Sobecks:  	wherein the products offered at the physical retail location are offered according to a flash retailing model (Paragraph Number [0018] teaches the store 10, which comprises a retail space not owned by the product source in question and which offers a variety of products including products from the product source, has four main product shelf areas 11 where products can be displayed and offered to consumers who ply the aisles therebetween.  In addition, each of these product shelf areas 11, in this example, has an endcap display 12 as well.  Such endcap displays are comprised, at least partially, of temporary materials that are usually provided by the product sources themselves and serve to display and offer products belonging to the sponsoring product source (and their marketing partners as may occur from time to time). Paragraph Number [0033] teaches relying upon representatives of the product source, but existing representatives (such as existing delivery personnel or other people who work directly for or otherwise on behalf of the product source (including third party suppliers and temporary services)).
The combination of Gautam, Grosso, Garel and Wolinsky and Sobecks are directed to monitoring consumer behavior. The combination of Gautam, Grosso, Garel and Wolinsky discloses gathering information regarding consumer behavior, analyzing the behavior, and modifying pricing of products based upon the analyzed behavior. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of gathering information regarding consumer behavior, analyzing the behavior, and modifying pricing of products based upon the analyzed behavior in the combination of Gautam, Grosso, Garel and Wolinsky to further utilize a flash retailing model as disclosed in Sobecks, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments filed 6/8/21 have been fully considered but they are not persuasive.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 6/8/2021, pgs. 8). Examiner respectfully disagrees. Examiner notes that new citations from the Wolinsky reference have been applied to the newly presented claim limitations in response to Applicant’s amendments as indicated in the above in the 35 USC 103 rejection. As 

Conclusion 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624